214 F.2d 351
Louis BERRA, Appellant,v.UNITED STATES of America.
No. 15039.
United States Court of Appeals Eighth Circuit.
June 30, 1954.

1
Appeal from the United States District Court for the Eastern District of Missouri.


2
Stanley M. Rosenblum, Mortimer Rosecan, St. Louis, Mo., and Merle L. Silverstein, University City, Mo., for appellant.


3
Harry Richards, U. S. Atty., St. Louis, Mo., and Max Goldschein, Sp. Asst. to Atty. Gen., for appellee.


4
Appeal from District Court dismissed, on motion of appellant.